Case 2:19-cv-06750-SJF-ARL Document 7 Filed 12/30/19 Page 1 of 2 PageID #: 22




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                                             X

NECTALI VASQUEZ, on behalf of himself and all
other persons similarly situated,

                              Plaintiff,

                      -against-                                   Civ. No.: 19-CV-06750
                                                             (
7 STROMBOLI LLC d/b/a GINO’S OF NESCONSET,                        (SJF)(ARL)
GUISEPPE LICATA, JR. and MICHAEL LICATA,

                              Defendants.

                                                             X


           STIPULATION EXTENDING DEFENDANTS’ TIME TO ANSWER,
          MOVE OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

               It hereby is STIPULATED AND AGREED, by and between Plaintiff and

Defendants, through their undersigned attorneys, who are authorized to enter into this

Stipulation, that any obligation on the part of Defendants to answer, move, or otherwise respond

to the Complaint in this matter is extended to and including January 31, 2020;

               It is FURTHER STIPULATED AND AGREED, by and between Plaintiff and

Defendants, through their undersigned attorneys, who are authorized to enter this Stipulation,

that no previous requests for extension of the current putative deadline for Defendants to respond

of December 31, 2019 have been made;

               It is FURTHER STIPULATED AND AGREED, by and between Plaintiff and

Defendants, through their undersigned attorneys, who are authorized to enter this Stipulation,

that Defendants hereby waive any defenses based on alleged defects in service of process, and

reserve all other defenses.
Case 2:19-cv-06750-SJF-ARL Document 7 Filed 12/30/19 Page 2 of 2 PageID #: 23




LAW OFFICE OF PETER A. ROMERO PLLC               JACKSON LEWIS P.C.
ATTORNEYS FOR PLAINTIFF                          ATTORNEYS FOR DEFENDANTS
825 Veterans Highway, Suite B                    58 South Service Rd., Ste. 250
Hauppauge, New York 11788                        Melville, New York 11747
(631) 257-5588                                   (631) 247-0404


By:           s/                                 By:        s/
         PETER A. ROMERO, ESQ.                         NOEL P. TRIPP, ESQ.

Dated: December 30, 2019                         Dated: December 30, 2019


                       SO ORDERED on this        day of December, 2019



                                United States District Judge




4818-1614-8399, v. 1




                                             2
